Case 0:17-cv-61508-RLR Document 145 Entered on FLSD Docket 06/01/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 0:17-CV-61508-ROSENBERG


   JUAN CARLOS SALVADOR,

            Plaintiff,

   v.

   BRICO, LLC, doing business as
   AUTOBUY, et al.,

         Defendants.
   ____________________________________/

                           FINAL JUDGMENT ON FEES AND COSTS

          Final judgment is hereby entered in favor of Plaintiff Juan Carlos Salvador against

  Defendants Brico, LLC, Anthony G. Maida, and Mark A. Maida, jointly and severally, in the total

  amount of $18,290.92, consisting of $16,345 in attorney’s fees and $1,945.92 in costs, together

  with interest thereon at the statutory rate, for which let execution issue.

          DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 1st day of June,

  2020.




                                                         _______________________________
  Copies furnished to:                                   ROBIN L. ROSENBERG
  Counsel of Record                                      UNITED STATES DISTRICT JUDGE
  Pro se Defendants
